Citation Nr: 0514221	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  98-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.

3.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to June 
1945. He died on October [redacted], 1997.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal. The Board first considered this appeal in May 1999, 
and denied the appellant's claims as not well-grounded.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) and in December 
2000, the Court granted a joint motion for remand.  
Consequently, the Board's May 1999 decision was vacated and 
the matter was remanded for compliance with the newly enacted 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)], legislation which, 
among other things, alleviated the need for a claimant to 
submit a well-grounded claim in order for VA's duty to assist 
to be triggered.

The Board reconsidered the issues on appeal in August 2001 
and remanded the claims to the RO for compliance with the 
VCAA and performance of additional development.  The RO 
completed the requested development, but denied the benefits 
sought on the merits.  In July 2003, the Board again remanded 
the claims to the RO, for further development and to ensure 
VCAA compliance.  The RO denied the claims in supplemental 
statements of the case (SSOCs) dated in April 2005.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran died on October [redacted], 1997; his certificate of 
death lists the immediate cause of death as urosepsis; 
dementia was identified as a significant condition 
contributing to death but not resulting in the underlying 
cause.  

3.  At the time of the veteran's death, service connection 
was in effect for third, second and first degree burns of the 
right leg from thigh to ankle, with interference of 
circulation and flexion, muscle damage, and thin and 
sensitive skin, evaluated as 40 percent disabling; wound, 
left buttock injury to muscle group (MG) XVII, evaluated as 
20 percent disabling; and wound, right foot, with deformity 
injury to MG X, evaluated as 10 percent disabling.  

4.  The competent medical evidence is in relative equipoise 
as to whether the veteran's service-connected right leg 
disability resulted in a fall and fractured right hip at a VA 
medical center (VAMC) on May 24, 1997.  

5.  The competent medical evidence provides that 
complications from the veteran's fractured right hip, 
incurred in the May 24, 1997 fall, contributed substantially 
to cause his death.  

6.  The preponderance of the evidence indicates that the 
decision by VA physicians to discontinue digoxin on July 29, 
1997, was not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing this medical treatment.

7.  The preponderance of the evidence indicates that the 
veteran's fall on May 24, 1997, was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.

8.  The appellant's claim of entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 is moot given the Board's award of service connection 
for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).

2.  DIC benefits under 38 U.S.C.A. § 1151 are not warranted.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2004).

3.  The claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) is dismissed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his or her claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations addressing the merits of her claims, and gave 
notice as to the evidence needed to substantiate her claims, 
in a March 2003 SSOC.  Additionally, the RO sent the 
appellant a letter in January 2004 that explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the appellant to 
identify and/or secure evidence; listed the evidence; and 
asked the appellant to submit and authorize the release of 
additional evidence.  Accordingly, the Board finds that the 
appellant has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
obtained relevant VA medical opinions.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  As she has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




Analysis

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the evidence as to whether the veteran's May 1997 fall 
was caused by service-connected right leg disability is in 
relative equipoise, and therefore service connection must be 
granted.  The veteran's fall was unwitnessed.  After 
reviewing the medical evidence of record, the Board concludes 
that it is at least as likely as not that the veteran's fall 
was caused by an altered gait due to service-connected right 
leg disability.  Private and VA medical opinions agree that 
complications from the veteran's broken right hip, incurred 
in the May 1997 fall, contributed substantially to cause his 
death.  

Several VA opinions, dated in April 2002, September 2002, 
November 2002, May 2004, and September 2004 variously relate 
that it was likely that the veteran's right hip fracture 
hastened his disability and ultimate death.  However, these 
opinions assert that other health conditions, such as 
Alzheimer's dementia, were more likely to have caused the 
fall.  The opinions relate that it was not at least as likely 
as not that the veteran's altered gait, due to service-
connected right leg disability, resulted in the fall.  

Several private opinions, dated in January 2002, January 2003 
and February 2005, variously relate that the veteran's 
altered gait was long-standing and well documented.  Further, 
the veteran's altered gait, due to service-connected 
disability, significantly contributed to his fall and right 
hip fracture.  The private medical opinions refer to findings 
in the medical record and specifically address the negative 
VA medical opinions.  

In light of the foregoing, the Board finds that it is at 
least as likely as not that the veteran's service-connected 
right leg disability, and related altered gait, resulted in 
his fall and fractured right hip.  Thus, the evidence on this 
point is in relative equipoise.  The preponderance of the 
evidence shows that the veteran's fractured right hip 
contributed substantially to his demise.  The benefit of the 
doubt rule therefore requires that service connection for the 
veteran's death must be granted.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2004).  

Entitlement to DIC benefits under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the appellant filed her claim after October 1, 
1997, the latter version of 38 U.S.C.A. § 1151 applies to her 
appeal.  Thus, the appellant must show that the proximate 
cause of the veteran's death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the treatment in 
question. 

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability if it is not the result of 
the veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was: 
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Effective September 2, 2004, VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or ''an event not 
reasonably foreseeable'' proximately caused the disability or 
death.  Benefits also are payable for additional disability 
or death proximately caused by VA's provision of training and 
rehabilitation services or CWT program.  This amendment 
reflects amendments to 38 U.S.C. 1151, the statutory 
authority for such benefits.

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for DIC benefits under 38 U.S.C.A. Section 
1151.  In so finding, the Board recognizes that private 
medical opinions, dated in January 2002, January 2003 and 
February 2005, variously relate that VA physicians wrongly 
discontinued digoxin on July 29, 1997, when the veteran was 
discharged from a VAMC.  This premature discontinuance of 
digoxin resulted in various heart problems, including 
congestive heart failure, with which the veteran presented to 
the VAMC on October 2, 1997.  This proved to be the veteran's 
terminal hospitalization.  

Several VA opinions, dated in April 2002, September 2002, 
November 2002, May 2004, and September 2004, variously 
observe that the veteran was begun on digoxin on October 2, 
1997, during his terminal hospitalization.  While the 
medication was discontinued on October [redacted], 1997, missing one 
or two doses of it would not have caused his death.  The 
Board finds that these medical opinions are not on point, as 
they fail to address the private medical opinions with 
respect to the July 1997 discontinuance of digoxin.  

The Board finds that the actual July 1997 VA discharge 
summary is clear evidence that the discontinuance of the 
veteran's digoxin in July 1997 was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
It is also evidence that the discontinuance of veteran's 
digoxin in July 1997 did not lead to an event (the veteran's 
demise) that was reasonably foreseeable.  

The VA discharge summary report provides the reasons for the 
discontinuance of the veteran's digoxin.  There was no past 
history of the veteran ever being on digoxin.  There was no 
history of congestive heart failure, atrial fibrillation or 
other arrhythmias, or cardiomyopathy.  Thus, it was decided 
that digoxin would be discontinued.  The veteran had no signs 
of failure or irregular heart rhythms.  His wife was unaware 
of any problems of congestive heart failure, irregular heart 
rhythms, or any other heart problems.  The veteran could be 
taken off digoxin with monitoring.  The plan was for the 
veteran to have a follow-up electrocardiogram in two to four 
weeks.  

The Board considers it very significant that the VA discharge 
summary report does not include a cardiac condition in the 
veteran's final discharge diagnoses.  In light of this 
evidence that the veteran had no heart condition at the time 
of his discharge, the decision by the VA physicians to 
discontinue digoxin does not appear to be an example of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
Similarly, in light of this evidence, the decision to 
discontinue digoxin does not appear to have led to an event 
(the veteran's demise) that was reasonably foreseeable.  

The appellant has made some contentions that it was negligent 
for the VAMC to have allowed the veteran to get out of his 
bed during the night, given his known state.  However, as a 
layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a critique of 
medical treatment.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The Board finds that the competent medical evidence does not 
support the appellant's contentions on this point.  A 
February 2005 private opinion makes a vague allegation that 
inadequate nursing supervision led to the premature demise of 
the veteran.  It does not cite to any medical findings in the 
veteran's records to support this assertion.  By contrast, 
the September 2002 VA opinion asserts that VA was not 
negligent in the veteran's fall.  The veteran's high fall 
risk was recognized and all accepted fall prevention measures 
were in place at the time of the incident, but the combined 
forces of disorientation and distress were overwhelming.  The 
opinion observes that the appropriate prevention strategies 
were in place, and describes them.  The Board finds that this 
detail renders the opinion more probative than the February 
2005 private opinion.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to DIC benefits under 38 U.S.C.A. § 1318

In light of the favorable decision above as to the 
appellant's claim for service connection for the cause of the 
veteran's death, the Board finds that her claim for 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is moot and dismisses the claim.  See 
Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
granted.

DIC benefits under 38 U.S.C.A. § 1151 are denied.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
dismissed as moot.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


